Filed 3/30/17
                             CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                        DIVISION TWO

A.T.,
        Petitioner,
v.
THE SUPERIOR COURT OF SOLANO
COUNTY,                                               A149772
        Respondent;                                   (Solano County Super. Ct.
THE PEOPLE,                                           No. J43654)
        Real Party in Interest.




THE COURT:1
        Petitioner A.T. filed a writ petition asking us to direct the juvenile court to vacate
its November 3, 2016 order denying her request to be released to her mother’s custody
pending the disposition of criminal charges. The petition alleges the court improperly
considered her refusal to accept a “package-deal” plea bargain, as well as the suitability
of the Vallejo neighborhood where her mother lives in a two-bedroom apartment, in
deciding to detain her. The Attorney General urges us to dismiss A.T.’s petition as moot,
noting the girl was released on November 10, 2016, upon pleading guilty to a
misdemeanor, after serving 16 days in custody.
        We exercise our inherent jurisdiction to resolve the issues presented by this writ
petition because they are of broad public interest, likely to recur, generally “encountered
. . . at a level of ‘low visibility’ in the criminal process . . . and involve[] asserted errors

        1
            Before Kline, P.J., Richman, J., and Stewart, J.


                                                1
. . . not ordinarily reviewable on appeal.” (In re William M. (1970) 3 Cal. 3d 16, 24-26
(William M.); see also In re Yvonne W. (2008) 165 Cal. App. 4th 1394, 1403-1404; In re
Raymond G. (1991) 230 Cal. App. 3d 964, 967.) Further, we note that, after pleading
guilty, A.T. filed a motion to withdraw her November 9, 2016 plea of guilty. That
motion is still pending, in accordance with a stay we issued on December 23, 2016. This
opinion is intended to guide the juvenile court in considering A.T.’s motion to withdraw
her plea.
                                       BACKGROUND
       A.T. is enrolled in high school in Fairfield, California, where her attendance is
regular, and she earns passing grades. She has no prior delinquent history. On October
24, 2016, she was riding with another minor in a car driven by her brother, who is also a
minor with no delinquent history. Police stopped the car because its registration had
expired. When they learned that no one inside the vehicle possessed a valid driver’s
license, they arrested her brother for driving without a license. While performing an
inventory search in preparation for the vehicle to be towed, officers found a small
handgun wrapped in a shirt inside a backpack that was inside the trunk. At that point,
A.T. and the other minor were arrested.
       A.T. waived her Miranda rights, and told police that her brother had found the gun
early that morning, and shown it to her. She said they had agreed to wrap it up and put it
inside her backpack, and to leave it inside the trunk of the car to show later to their father.
The father of her brother’s girlfriend subsequently reported the gun was stolen from him.
       By a petition filed October 25, 2016, pursuant to Welfare and Institutions Code
section 602, subdivision (a),2 A.T. was charged with grand theft (count 1); possession of
a firearm by a minor (count 2); and carrying a loaded/stolen firearm (count 3).3 At her
arraignment on October 26, 2016, A.T. denied each charge. Despite her youth, lack of
prior delinquent history, solid ties to the community, and positive parental support, the
       2
           All statutory references are to the Welfare and Institutions Code.
       3
       The record indicates that brother was charged with an additional crime, count 4,
presumably related to his driving without a license.


                                               2
juvenile court rejected the probation department’s recommendation that she be
conditionally released to her mother subject to home supervision.
       On November 3, 2016, after A.T. had spent 10 days in custody, the court held a
readiness conference and a hearing on the prosecutor’s motion to join her case with that
of her brother. A.T. objected to joinder, explaining that she believed her brother would
provide exculpatory testimony if he had the opportunity to testify at her separate trial. He
also objected to joinder. After hearing argument, the juvenile court joined the two
matters over the minors’ objections.
       The court then inquired whether the parties had made any progress toward
resolving the cases. The prosecutor responded that she had offered the minors a
“package deal,” whereby A.T. would plead guilty to count 3, as a misdemeanor, and
brother would plead guilty to count 3, as a misdemeanor, as well as count 4, and both
minors would receive formal probation. A.T.’s brother wanted to take the deal, but she
did not. The court indicated it was willing to accept her brother’s plea, and to let A.T.’s
case go forward. The prosecutor insisted, however, that the plea offer depended on both
minors’ admitting the charges.
       A.T. then renewed her request to be released from detention to the custody of her
mother, who was present in court.4 At the court’s prompting, A.T.’s mother provided her
address. The court then asked, “What’s at [that address]? What is the building?”
       A.T.’s mother said, “Well, . . . they have a lot of storefronts, but . . . .”
       The court agreed, “Yes, they do. It’s downtown Vallejo, right.”
       A.T.’s mother then said, “Yes, sir. It’s nice. It’s quiet. I mean, the building is
quiet. It’s not a lot of drama in there. I don’t know what else to say. I have the only
two-bedroom in there.”

       4
         The record reflects that A.T.’s father was the custodial parent. At the time of the
hearing, however, he had recently separated from his wife, A.T.’s stepmother. While he
looked for a new apartment, he had been sleeping at his place of business, while A.T.
lived with an aunt. A.T.’s father and mother were both present at the hearing, along with
a family friend, Mrs. Nelson, who also offered to take custody of the minors pending
disposition of the charges.


                                                3
       The court responded, “I don’t know what to say either. Okay? I’m extremely
familiar with Vallejo. I grew up in Vallejo. I’ve got a pretty good feel of what’s
happening in downtown Vallejo.”
       After further discussion, the court announced, “I’ll be frank with you, I’m
disappointed that we’re not able to find some resolution of this today. . . . I’d like to have
you come back and give this one more try on another readiness conference.” Counsel for
A.T. then asked to pass the matter, and the court obliged, saying, “Anything to see if we
can find a resolution, yes. We’ll pass these cases briefly.”
       After a lunch recess, the court re-called the cases. At the afternoon hearing,
counsel for A.T. informed the court that she had looked up A.T.’s mother’s address on
Google Maps, and confirmed it appeared to be a residential apartment complex above a
business located on the first floor.
       The court stated, “Well, I believe that there’s a residential unit. That’s not the
only reason that I’ve denied the custodial status be changed.” The court explained its
concern for A.T.’s safety, and stated it was not going to change its mind about keeping
her detained at that point. The court then inquired once more if it needed to set the
matters for a contest, or whether some resolution had been reached.
       Her brother’s counsel indicated that his client’s position remained the same.
       A.T.’s counsel asked the court to clarify its concerns for A.T.’s safety due to her
mother’s neighborhood. The court responded, “Well, it’s downtown Vallejo . . . about
two blocks away from the Marina apartments, which are—have some notoriety about the
nature of the criminal activity that takes place there. I know this area very, very well.
Okay?”
       Counsel for A.T. reiterated that her client was a 14-year-old child with no prior
record and that she needed to be home with her mother. At that point, counsel stated that
A.T. was prepared to resolve her case for a misdemeanor, in accordance with the offered
plea bargain. She went on to respond to the court’s comments about downtown Vallejo,
noting that families who are poor cannot afford to live wherever they choose. Counsel



                                              4
stated that downtown Vallejo is where A.T.’s mother could afford to live, and A.T. had
been to the apartment before without incident.
       While explaining that it did not have enough information to decide whether going
to her mother’s home would be in A.T.’s best interest, the court stated, “Okay, I’ll tell
you what I’d be willing to do with [A.T.]: I’d be willing to grant her probation officer
discretion to release her to her mother’s home pending the disposition hearing. Okay?
And I take it that would be over [the prosecutor’s] objection, right?”
       The prosecutor affirmed her objection, and the court reiterated its willingness to
grant A.T.’s probation officer discretion to release her to her mother on home
supervision.
       In the midst of her brother’s admission colloquy, however, A.T. interrupted
through counsel to inform the court that, if the court were to grant A.T.’s release, then
A.T. would prefer to hold off on making an admission. Counsel expressed concern that
the girl intended to admit to the charges only to expedite her release from custody.
       The court responded that it did not want A.T. to do that.
       Counsel informed the court that A.T. was prepared to waive time, if the court was
still inclined to grant the probation department discretion to release her.
       The court then indicated it was no longer willing to grant the probation department
discretion to release A.T., saying, “Let’s just set it for contest, and you can all think about
this carefully. . . . I’m not in the habit of somehow coercing minors to admit to things
that they don’t—that they’re not voluntarily doing. I don’t feel comfortable with that.”
       The prosecutor confirmed that she would accept only a global resolution, and the
court responded, “And if we can’t get a resolution for [A.T.], then we’re just going to set
it for a contest?” The prosecutor agreed, and the court set the contest for November 15,
2016, stating once more that it would not release A.T. “[g]iven the nature of these
charges.”
       On November 9, 2016, after she had spent 15 days in custody, at a scheduled
readiness conference, A.T. asked once more to be released from detention. The juvenile



                                              5
court denied that request again, and then again denied A.T.’s next request that the
probation department be granted discretion to release her.
       Immediately after that, A.T. changed her plea to admit count 3 of the petition.
Only then, after she admitted a misdemeanor allegation, did the trial court give the
probation department discretion to release her. A.T. filed her petition for writ of mandate
on the same day. The following day, she was released to home supervision, having spent
16 days in custody.
       On December 2, 2016, the Attorney General filed a letter brief urging the
mootness of A.T.’s petition, and, on December 13, A.T. filed a reply, in which she stated
that she had filed a motion to withdraw her admission in the juvenile court on December
12. On December 23, we issued an order staying all further proceedings related to A.T.’s
prosecution, including the scheduled hearing on her motion to withdraw her guilty plea,
pending our resolution of this writ petition.
       The record reveals beyond a doubt that the juvenile court detained A.T. for 15
days in order to pressure her to accept a plea bargain. It also shows that when it denied
her request for release on November 3, 2016, the juvenile court gave improper weight to
its own assessment of the suitability of A.T.’s mother’s neighborhood.
                              GOVERNING PRINCIPLES
       It is the declared purpose of our Juvenile Court Law “to provide for the protection
and safety of the public and each minor under the jurisdiction of the juvenile court and to
preserve and strengthen the minor’s family ties whenever possible, removing the minor
from the custody of his or her parents only when necessary for his or her welfare or for
the safety and protection of the public.” (§ 202, subd. (a).)
       To this end, section 635 directs that, after holding a detention hearing, “the court
shall make its order releasing the minor from custody,” “unless it appears . . . that it is a
matter of immediate and urgent necessity for the protection of the minor or reasonably
necessary for the protection of the person or property of another that he or she be
detained or that the minor is likely to flee to avoid the jurisdiction of the court[.]” (§ 635,
italics added.) “By requiring that the minor be released unless the case [falls] within one


                                                6
of the specified categories, the Legislature indicated its intention that detention be the
exception, not the rule.” (William M., supra, 3 Cal.3d at p. 26.)
       “[T]he determination whether to detain a minor following a warrantless arrest for
criminal activity is a complex one, requiring consideration of various factors personal to
the minor and [her] family situation [citation], and the application of several important
statutory presumptions favoring the minor’s early release to a parent, guardian or
responsible relative. . . .” (Alfredo A. v. Superior Court (1994) 6 Cal. 4th 1212, 1222.)
       “The basic predicate of the Juvenile Court Law is that each juvenile be treated as
an individual.” (William M., supra, 3 Cal.3d at p. 31.) “ ‘[T]he Juvenile Court Law
protects the minor’s right to an individualized detention hearing, in which the court may
not dispose of cases by mechanical rules on a categorical basis.’ ” (In re Bianca S.
(2015) 241 Cal. App. 4th 1272, 1275, quoting William M., at p. 19.)
       “[S]ection 636 contains alternative grounds for detention. Hence, the juvenile
court must at least specify the ground which the facts support. [Citation.] In the absence
of such findings the reviewing court may well be faced with great difficulty in
determining the factual basis for detention.” (William M., supra, 3 Cal.3d at p. 27,
fn. 19.)
       “The nature of the charged offense cannot in itself constitute the basis for
detention. [Citations.]” (William M., supra, 3 Cal.3d at p. 30.) Further, “[t]he juvenile
court, of course, may not assume guilt if the minor denies responsibility for the alleged
offense. [Citations.] Nor may the juvenile court condition the juvenile’s release upon
[her] waiver of [the] privilege against self-incrimination. [Citations.]” (Id. at p. 29,
fn. 23; People v. Superior Court (Felmann) (1976) 59 Cal. App. 3d 270, 276 [a court may
not treat a defendant more harshly because she exercises her right to trial].) “[T]o punish
a person for exercising a constitutional right is ‘a due process violation of the most basic
sort.’ ” (In re Lewallen (1979) 23 Cal. 3d 274, 278, quoting Bordenkircher v. Hayes
(1978) 434 U.S. 357, 363 [trial courts may not chill the exercise of the constitutional right
to trial by jury].)



                                              7
        In adult criminal courts, our Supreme Court has observed, package-deal plea
bargains pose a particular danger of coercing guilty pleas because “[e]xtraneous factors
not related to the case . . . may be brought into play.” (In re Ibarra (1983) 34 Cal. 3d 277,
287 (Ibarra).) “Because such considerations do not bear any direct relation to whether
the defendant himself is guilty, special scrutiny must be employed to ensure a voluntary
plea.” (Id. at p. 287.) For this reason, we are charged with examining “ ‘the totality of
the circumstances whenever a plea is taken pursuant to a “package-deal” bargain.’ ”
(People v. Sandoval (2006) 140 Cal. App. 4th 111, 125, quoting Ibarra, at p. 288.)
“ ‘ “[T]he voluntariness of a plea bargain which contemplates special concessions to
another—especially a sibling or a loved one—bears particular scrutiny by a trial or
reviewing court conscious of the psychological pressures upon an accused such a
situation creates.” ’ ” (Sandoval, at p. 125, quoting Ibarra, at p. 289.)
                                        ANALYSIS
        1. A.T. Was Under Pressure To Plead Guilty
        Our Supreme Court has recognized that serious concerns arise when codefendants
are presented with package-deal plea bargains. (See Ibarra, supra, 34 Cal.3d, 277.) We
believe these concerns are greatly magnified when the codefendants are minors. Indeed,
given “[t]he basic predicate of the Juvenile Court Law . . . that each juvenile be treated as
an individual” (William M., supra, 3 Cal.3d at p. 31), we question whether package-deal
plea offers have any place at all in juvenile court.
        In the case before us, reviewing the totality of the circumstances, we have little
trouble concluding that A.T. was under pressure to plead guilty based on “considerations
. . . bear[ing] no direct relation to whether” she was guilty in fact. (Ibarra, supra, 34
Cal.3d at p. 287.) From the day she was arrested, A.T. indicated that: She was innocent
of the charges against her; she wanted to go to trial; and she expected her brother’s
truthful testimony, if permitted, would exonerate her. The prosecutor’s insistence on a
package plea deal, however, virtually guaranteed that A.T.’s defense would never come
to light.



                                              8
       First, the record suggests that the offer was of benefit to her brother, but not to
A.T. He wanted to accept the bargain. As the Supreme Court recognized in Ibarra, this
circumstance in itself may place pressure on an innocent sibling to plead guilty. (Ibarra,
supra, 34 Cal.3d at p. 289 [“ ‘[t]he voluntariness of a plea bargain which contemplates
special concessions to another—especially a sibling or a loved one—bears particular
scrutiny by a trial or reviewing court’ ”].)
       Even if she withstood the pressure to go along with her brother, A.T. would have
had to refuse the deal in light of the court’s order joining their cases. By declining the
plea offer, A.T. could have forced her brother to go to trial, but she could not have forced
him to take the stand at their joint trial and give the self-incriminating testimony most
likely to exonerate her. In fact, the court’s joinder order further weighted the scale in
favor of A.T.’s pleading guilty by creating a risk that her brother would testify against her
at trial. The package nature of the plea offer also ensured that her brother could not
bargain for immunity in exchange for giving truthful testimony at A.T.’s trial.
       Worse, as the November 3, 2016 hearing progressed, it became increasingly
apparent that pleading guilty was the only way A.T.—who by then had spent 10 days in
custody—had any chance of being released. Indeed, A.T.’s counsel informed the court
that her client was tempted to plead guilty only because she perceived that doing so
would allow her to go home. This perception was entirely justified. While asserting he
did not want her “to admit to things that [she was] not voluntarily doing,” the juvenile
court judge appeared to do exactly that: On November 3, 2016, when A.T.’s counsel told
him she was prepared to accept a plea bargain, he indicated he would grant the probation
department discretion to release her to her mother on home supervision. But when he
learned that A.T. no longer accepted the offer, the judge changed his mind, announcing
he would not grant the probation department such discretion.
       Similarly, on November 9, 2016, after A.T. had spent 15 days in custody, the
juvenile court again denied her request to be released. It was only moments later, after
she changed her mind and pleaded guilty, that the court changed its mind and authorized
the probation department to release her. On this record, we are compelled to conclude


                                               9
that A.T, a 14-year-old girl who had never been incarcerated or otherwise removed from
her parents’ custody, was being penalized for exercising her constitutional right to go to
trial. Under these circumstances, her ultimate relinquishment of that right is less
surprising than the fact she refused for more than two weeks.
       2. The Court Failed to Consider A.T.’s Case On Its Individual Merits
       As we have said, the court must make an individualized and evidence-based
assessment of a juvenile defendant’s fitness for release based upon the criteria set forth in
Welfare and Institutions Code section 635. The court must also specify the facts
supporting its determination, keeping in mind that, “the intendments [of the Juvenile
Court Law] are all against detention, and it may not be ordered unless there is clear proof
of the ‘urgent necessity’ which sections 635 and 636 require.” (In re Dennis H. (1971)
19 Cal. App. 3d 350, 354, fn. omitted, citing William M., supra, 3 Cal.3d at pp. 25-31.)
       The court justified detaining A.T. by pointing to the seriousness of the charges
against her, but, as we have said, “[t]he nature of the charged offense cannot in itself
constitute the basis for detention.” (William M., supra, 3 Cal.3d at p. 30.) The available
evidence suggested A.T.’s involvement, if any, in stealing or carrying the gun was
minimal. In fact, the prosecutor was willing to dismiss the three serious charges against
her in return for her plea to a lone misdemeanor.
       The court also relied on its personal view that A.T.’s mother lived in an unsafe
neighborhood. While the Juvenile Court Law “provide[s] ample authority for the
detention of children for their own protection” (William M., supra, 3 Cal.3d at p. 26,
fn. 17), the determination that a child needs this sort of protection must be fact-based. In
pursuit of the needed facts, the court must “hear relevant evidence the minor [or] . . . her
parent . . . desires to present.” (§ 635.) Here, the court heard testimony from A.T.’s
mother that her “building is quiet [and] [i]t’s not a lot of drama in there.” But instead of
deferring to this uncontradicted evidence, the court detained A.T. based upon its own
subjective and categorical opinions about downtown Vallejo. In doing so, the court
denied A.T. the “elementary requirements of individualized justice and due process.”
(William M., at p. 31.)


                                             10
       We note further that the court’s stated rationales for detaining A.T. ring hollow in
light of its willingness to send her home after she admitted the charges. A.T. was surely
no less dangerous to the public, and her mother’s neighborhood no safer, after she
pleaded guilty than before.
                                      CONCLUSION
       “The decision to take a minor away from [her] home, [her] parents, and [her]
friends is fraught with . . . grave consequences. . . .” (William M., supra, 3 Cal.3d at
pp. 30-31, fn. omitted.) It is for this reason “[t]he Legislature has indicated that children
should be released except under certain specific conditions of ‘immediate and urgent
necessity.’ ” (Ibid.) The record before us reveals no such necessity.
       The court is directed to consider A.T.’s motion to withdraw the plea of guilty she
entered on November 9, 2016, in light of the foregoing. This court’s December 23, 2016
order temporarily staying proceedings in the juvenile court is vacated. To expedite
proceedings in the juvenile court, this decision shall be final as to this court five days
after its filing. (Cal. Rules of Court, rule 8.490(b)(2)(A).)




                                              11
Trial Court:                Solano County Superior Court

Trial Judge:                Hon. D. Scott Daniels


Attorneys for Petitioner:   Solano County Alternate Public Defender
                            Michiko K. Yamamoto

                            Damian Carl Douglass Spieckerman
                            Deputy Public Defender

Attorneys for Respondent:   Office of the Attorney General
                            Kamala D. Harris
                            Attorney General of California

                            Joan Killeen
                            Deputy Attorney General




                              12